                    Case 19-11984-CSS        Doc 127        Filed 09/18/19    Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                       :        Chapter 11
                                                        :
Fred’s, Inc., et al.,                                   :        Case No. 19-11984 (CSS)
                                                        :
                                                        :        Jointly Administered
                                                        :        NOTICE OF APPOINTMENT OF
          Debtors.                                      :        COMMITTEE OF UNSECURED
----------------------------------                      :        CREDITORS



       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Bradley Wooldridge c/o Shanti Katona, Esq., 222 Delaware Avenue, Suite 1101,
                   Wilmington, DE 19801-1611, Phone: 302-252-0924

2.                 BWI Companies, Inc., Attn: JoAnn Lansdell, P.O. Box 990, Nash, TX 75569, Phone: 903-
                   334-0303, Fax: 903-831-4799

3.                 WIN Properties, Inc., Attn: Rick Yarmy, 10 Rye Ridge Plaza, Suite 200, Rye Brook, NY
                   10573, Phone: 914-468-7300, Fax: 914-468-7330




                                                 ANDREW R. VARA
                                                 Acting United States Trustee, Region 3


                                                 /s/ Benjamin Hackman for
                                                 T. PATRICK TINKER
                                                 ASSISTANT UNITED STATES TRUSTEE

DATED: September 18, 2019

Attorney assigned to this Case: Benjamin Hackman, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Derek Abbott, Esq., Phone: 302-658-9200, Fax: 302-658-3989
